Citation Nr: 1754118	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-34 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for hypertrophic gastritis, post-operative laparotomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1986 to May 1990.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

On his December 2013 substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge (VLJ).  In a correspondence dated February 2017, the Veteran was properly notified of the date, time, and location of the scheduled hearing.  The Veteran failed to report without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2016).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran is service-connected for hypertrophic gastritis.  VA last examined this disability over three years ago, in October 2014.  At the time, the Veteran was shown to have diagnoses of hypertrophic gastritis and nonservice-connected ulcerative esophagitis due to gastroesophageal reflux disease (GERD).  Within the examination report, the examiner noted that the Veteran had "[n]o symptoms or findings" related to the Veteran's hypertrophic gastritis.  Since this examination, the Veteran has continued to complain of abdominal pain.  Most recently, in a November 2016 Statement of Accredited Representative (VA Form 646), the Veteran's representative indicated that the Veteran has symptoms of "chronic and constant abdominal pain with frequent severe episodes."  It is unclear to the Board, based on the evidence currently of record, whether the Veteran's competent report of current symptoms are attributable to a worsened gastritis disability, or to other nonservice-connected stomach disabilities.  Given this ambiguity, coupled with the length of time since the Veteran's last evaluation, the Board believes a remand is appropriate, so that an updated VA examination can be scheduled to assess the current severity of the Veteran's service-connected hypertrophic gastritis.

The Board adds that there is a record on file noting that the Veteran recently was hospitalized at a VA facility on September 14, 2017.  No identifiable reason is noted within the record.  On remand, all the of the Veteran's relevant VA treatment records dated from November 2014 to the present should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file all relevant records of VA treatment, dated from November 2014 to the present day, to specifically include records of hospitalization dated September 14, 2017.

2. Schedule the Veteran for a VA examination to assess the severity of his hypertrophic gastritis.  The examiner should review the entire file, and upon performing all tests deemed necessary, respond to each of the following:

a. Identify all stomach disorders currently affecting the Veteran.  In addition, all stomach disorders was present during the period under review (since 2012) that have resolved, if any, should be identified as well.   

b. To the extent possible, differentiate symptoms associated with the Veteran's service-connected hypertrophic gastritis, and those associated with all other nonservice-connected stomach disorders, to include GERD and ulcerative esophagitis.  If the examiner is unable to distinguish certain symptoms, an explanation as to why this is the case should be provided.  

c. The examiner should specifically identify whether the Veteran's hypertrophic gastritis manifests in small nodular lesions, multiple small eroded or ulcerated areas, and/or severe hemorrhages or large ulcerated or eroded areas.

All opinions provided should be supported by a medical explanation.  

3. Readjudicate the appeal, upon consideration of all additional evidence added to the claims file as a result of the development ordered above.  If the disability rating sought on appeal is not granted in full, issue the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




